ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Daniel R. Ling Reg. No. 53,223 (216-363-9000) on 3/8/2022.		
Applicant has authorized the cancellation of claims 21 and 23 and the following amendments to claims 1 and 22. 
The applications claims 1, 34, 35, and 38-41 have been amended as follows: 

1. (Currently Amended) A handheld shower assembly comprising: 
a handheld showerhead; 
a receiver mountable to an outlet pipe; 
a coupling mechanism for releasably coupling the handheld showerhead with the receiver; 
wherein the coupling mechanism includes a male component adapted to be received in a female component, the male component being associated with the receiver and the female component being associated with the handheld showerhead; 
wherein the male component extends from a front surface of the receiver opposite an inlet of the receiver; 

wherein the female component further includes at least one pin supported for radial movement within the recess between a first radially inner position extending at least partially into the recess, and a second radially outer position; 
wherein the male component includes a circumferential recess on a radially outer side thereof, the circumferential recess configured to receive the at least one pin when the male component is received in the female component thereby restricting separation of the handheld showerhead from the receiver; 
wherein the at least one pin includes a compound profile having a first angled surface extending at a first angle with respect to a longitudinal axis of the at least one pin and a second angled surface extending at a second angle with respect to the longitudinal axis of the at least one pin, the first angle and second angle being different angles, the first and second angled surfaces converging radially inwardly towards the longitudinal axis of the at least one pin and meeting a connecting surface of the at least one pin; and wherein the circumferential recess includes a compound profile having at least two angled surfaces corresponding to the first angle and the second angle of the first angled surface and the second angled surface of the at least one pin;
wherein the male component terminates at a distal end face, and wherein the angled surface of the recess closer to the distal end face is steeper than the angled surface further away from the distal end face; and
 wherein the male component further includes a leading angled surface configured to urge the at least one pin radially outwardly during coupling of the handheld showerhead to the receiver.   

23. (Cancelled.
1, wherein the first angled surface of the at least one pin is configured to engage the angled surface of the recess closer to the distal end face.
23. (Cancelled). 
Allowable subject matter
Claims 1, 6-14, and 22 are allowed. Claims 2-5, 15-21, and 23 have been cancelled. 
Please see renumbered claims for correct claim numbering.
The following is an examiners statement of reasons for allowance:
Regarding claim 1, the prior art is noted showing a male component, but fails to show that it has a leading angled surface configured to urge the at least one pin radially outwardly during coupling of the handheld showerhead to the receiver, there the male component also terminates at a distal end face and the angled surface of the recess closer to the distal end face is steeper than the angled surface further away from the distal end face. 
Claims 6-14 and 22 are seen to be in allowance for further limiting claim 1, from which they depend. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752